Defendant appeals from a judgment of the Supreme Court against him in plaintiff’s favor rendered on a jury verdict at Trial Term in Schuyler County, and entered there on December 14, 1949, and also from an order denying his motion to set aside the verdict and for a new trial, entered March 6, 1950. The judgment was for plaintiff’s recovery of damages on account of severe personal injuries which she sustained as a result of the collision of the automobile she was operating with an automobile owned and operated by the defendant, as the two cars entered an intersection of two improved highways, plaintiff from a westerly and defendant from a southerly direction. Traffic at and through the intersection was controlled as follows: on plaintiff’s route by a suspended flasher signal directing caution and on defendant’s by a stop sign for through traffic. There was evidence sufficient to sustain the jury’s finding as to the negligence *1065of the defendant, plaintiff’s freedom from contributory negligence and their appraisal of plaintiffs injuries in money damages. We do not overlook the prejudicial matters which occurred during the trial and for which defendant seeks a reversal. Such matters, in their nature prejudicial to the defense, were occasioned by questions by plaintiff’s counsel and answers and volunteered statements made by some of her witnesses. We do not condone them. However, it is not sufficiently clear that they were willfully occasioned by plaintiff’s counsel and upon the whole record we are not convinced that they unduly influenced the jury’s verdict. Judgment and order unanimously affirmed, with costs. Present — Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ.